Citation Nr: 1313064	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  08-36 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury and if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant served on active duty from October 1989 to October 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The appellant testified before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of that hearing is associated with the record.  At the hearing, the appellant waived his right to initial review by the agency of original jurisdiction of the evidence submitted since the most recent Supplemental Statement of the Case in January 2010.  See 38 C.F.R. § 20.1304 (2012). 

The Board has not only reviewed the appellant's physical claims file, but also the appellant's file on the "Virtual VA" system to ensure a total review of the evidence. 

The issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND that follows the order section of this decision. 


FINDINGS OF FACT

1.  An unappealed July 1994 rating decision denied service connection for residuals of a head injury.

2.  Evidence received since the July 1994 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of a head injury.



CONCLUSIONS OF LAW

1.  The July 1994 rating decision, denying the claim of service connection for residuals of a head injury, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received since the July 1994 rating decision for petition to reopen the claim for service connection for residuals of a head injury; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

The appellant's petition to reopen a claim of service connection for residuals of a head injury disability was denied most recently by a July 1994 rating decision.  New and material evidence has been received as to that claim.  Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  Any error related to the duties to notify or assist as to reopening is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

The appellant has filed multiple, prior claims for service connection for residuals of a head injury.  Generally, a claim that has been denied with finality in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  To prevent finality from attaching, a claimant must either initiate an appeal or submit new and material evidence within one year of notification of an adverse decision.  See 38 C.F.R. §§ 3.156(b), 20.200 (2012).  

The appellant originally filed his claim of entitlement to service connection for residuals of a head injury in December 1993.  In a July 1994 rating decision, the appellant was denied entitlement to service connection for residuals of a head injury, among other things.  The RO stated that even though the appellant was treated for a head injury in service, service connection for residuals of a head injury was not warranted because no medical evidence had been presented of any residual disability at separation or post service.  The appellant was notified of this decision and of his procedural and appellate rights in a July 1994 letter.  

In January 1995, the appellant signed an incomplete VA Form 21-4142, Authorization for Release of Information.  His entries showed treatment during 1994, but did not specify from whom this treatment was received.  Although no receipt stamp appears on the document, the RO notified the appellant in April 1995 that the authorization was incomplete.  

In June 1995, the appellant submitted a statement requesting that his records be obtained from a particular doctor, this time providing a name and address, and copies of an April 1994 physical evaluation report and May and July 1994 therapy notes from that doctor.  The appellant was seen on April 28, 1994, complaining of neck, low back, and right shoulder pain following a motor-vehicle accident six days prior.  The report states that the appellant denied a previous history of injury to the neck, low back, or right shoulder.  Neither the initial evaluation report nor the physical therapy notes address the presence or absence of head injury residuals.  

The Board finds that the appellant did not file a Notice of Disagreement with respect to the July 1994 rating decision.  A Notice of Disagreement requires that a claimant express disagreement with an adverse decision and an intent to seek appellate review.  38 C.F.R. § 20.201 (2012).  The July 1994 rating decision addressed several claims.  The appellant here submitted an authorized release form in January 1995 without specifying which claim or claims to which the release might relate.  The January and June 1995 submissions also did not seek appellate review.  Thus, a Notice of Disagreement was not received.  

The evidence received in June 1995 was not new and material to the head injury residuals claim.  The second release in June 1995 pertained to evaluation for the neck, low back and right shoulder.  The evidence does not reference head injury residuals.  The Board finds that the June 1995 submission was not material as to the head injury residuals claim.  See 38 C.F.R. § 3.156(b).  As neither a Notice of Disagreement nor new and material evidence were received within one year of the July 1994 notification of the adverse rating decision, the July 1994 rating decision is final as to the denial of service connection for residuals of a head injury.  38 U.S.C.A. §§ 7104, 7105.

In October 1997 the appellant submitted a new claim, but no additional evidence.  In a May 2000 rating decision, the RO declined to reopen the appellant's claim of entitlement to service connection for residuals of a head injury.  The RO stated that the Appellant failed to submit any new and material evidence to reopen his claim.  Notice of this rating decision was sent to the appellant's address of record in June 2000.  

Before the May 2000 rating decision could become final, the RO sent an April 2001 letter indicating that, due to the passage of the Veterans Claims Assistance Act, new duties required additional development of his claims, including the head injury residuals claim.  A July 2001 rating decision denied the appellant's residuals of a head injury claim on the merits.  The appellant was notified by an August 2001 letter.

The appellant submitted additional evidence in August 2001.  In particular, he submitted two lay statements from his brother and a friend that both state the appellant had chronic headaches which they attributed to a concussion during service.  

These statements were the first evidence of record to identify what the appellant thought to be his residuals of a head injury, which concerns the first element of service connection.  See 38 C.F.R. § 3.303.  The Board finds that this was material evidence, new to the claims file, which prevented finality from attaching to the August 2001 rating decision.  See 38 C.F.R. § 3.156(b).  

In March 2004 the appellant submitted a new claim.  In an August 2004 rating decision, the RO declined to reopen the appellant's claims of entitlement to service connection for residuals of a head injury (claimed as memory loss) and entitlement to service connection for headaches.  Based on a review of the evidence, the RO found that there was no evidence of current memory loss or headaches related to the appellant's in-service head injury.  The appellant was notified of this rating decision and of his appellate rights that same month.  The appellant sent a Notice of Disagreement which was received in August 2005.  

Applicable regulations provide that the provided one year period to file a NOD does not include the date the claimant receives notification of the AOJ determination but does include the last date of the one year period.  See 38 C.F.R. § 20.305(b).  In this context, VA must regard a NOD bearing a postmark prior to the expiration of the one year period as been timely filed; however, if no relevant postmark is of record, the NOD is presumed to have been postmarked five days prior to the date received by VA.  38 C.F.R. § 20.305(a).  

The record reflects that the appellant was mailed notice of the adverse rating decision on August 25, 2004.  By law, the first day of notice, here August 25, is excluded from the calculation of timeliness.  Thus, the appeal window runs from August 26, 2004.  It concluded on August 25, 2005.  The appellant's Notice of Disagreement was received the next day, August 26, 2005.  No postmark is of record.  The RO's receipt stamp indicates "mail activity" such that the appellant did not hand deliver the document.  It must have been postmarked the day prior at the least.  A postmark of August 25, 2005 would mean that the appellant's August 2005 Notice of Disagreement was timely filed.  The RO then declined to issue a Statement of the Case.  The August 2004 rating decision did not become final.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  The RO did not issue a Statement of the Case until the Appellant disagreed with a February 2007 rating decision from which this case was ostensibly on appeal.  

In light of the foregoing, only the July 1994 rating decision is final as to the denial of service connection for residuals of a head injury.  The Board concludes that the May 2000, July 2001, and August 2004 rating decisions did not become final.  Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The July 1994 rating decision denied the claim for service connection for residuals of a head injury because no medical evidence had been presented of any residual disability at separation or post service.  The new evidence must relate to these grounds of denial and raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the July 1994 rating decision pertaining to residuals of a head injury includes a March 2009 VA polytrauma neuropsych treatment record which notes: the appellant's history of a concussion with loss of consciousness in 1991; current complaints of memory problems, slowed cognitive processing, headaches and blurred vision; and findings of a cognitive disorder manifested by mildly variable learning, memory and attention.  In statements received in August 2011, the appellant's friends WA and AS stated that he had no problems prior to his military service; after his military service he had memory problems, headaches, fatigue and dizziness.  In addition, the appellant testified during the August 2011 Board hearing that he had experienced headaches, dizziness, memory problems and speech problems since sustaining a head injury in service.

As regards the lay statements and Board testimony, the appellant and his friends are competent to provide evidence regarding the observable symptoms reported in these statements and testimony.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  When deciding whether to reopen the case, the Board must presume the credibility of such statements.  Justus, 3 Vet. App. at 513.  Therefore, the new lay statements and testimony are material, as they are relevant and so significant that they must be considered to decide fairly the merits of the claim. 

The Board finds that this medical evidence providing a current diagnosis of a cognitive disorder manifested by mildly variable learning, memory and attention is new and material.  In this regard the Board notes that the medical evidence directly addresses an element of entitlement to service connection that was not shown in July 1994.  The evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for residuals of a head injury.  See 38 C.F.R. § 3.156(a).


ORDER

Reopening of the claim of entitlement to service connection for residuals of a head injury is granted; the appeal is granted to this extent only. 



REMAND

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The appellant claims that he has residuals of a head injury (to include memory problems, slowed cognitive processing, dizziness, headaches, speech problems and blurred vision) related to service.  His service treatment records show treatment for a head injury in October 1991.  He and his friends and family allege symptoms since service which they attribute to the head injury.  With respect to this reopened claim for service connection, there is no medical opinion of record that is adequate for adjudication purposes.  Specifically, none of the medical opinions to date have addressed the etiology of all the appellant's claimed symptoms.  Moreover, no medical opinion has been offered on the basis of a full review of the appellant's claims file, including the service treatment records describing the treatment for his original head injury during service.  Therefore, on remand, VA should provide a medical examination to obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination as to the etiology of any current or recent residuals of a head injury.  The appellant's claims file must be reviewed by the examiner in conjunction with this request. 

The physician should express an opinion concerning each currently present disability (to include memory problems, slowed cognitive processing, dizziness, headaches, speech problems and blurred vision, if present during the appeal period) as to whether it is at least as likely as not (a 50 percent or better probability) that the disability is etiologically related to the appellant's military service, to include the 1991 head injury noted in the STRs.

The physician must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report. 

2.  The RO or the AMC should then re-adjudicate the service connection claim.  If the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case and afford the appellant and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


